COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-09-276-CV

IN RE DAMIEN THIBOULT                                                RELATOR

                                     ------------

                           ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus, the

State’s response, and the trial court’s October 16, 2009 order and is of the

opinion that the petition should be dismissed as moot.2 Accordingly, relator’s

petition for writ of mandamus is dismissed as moot.




                                                    PER CURIAM


PANEL: LIVINGSTON, J.; CAYCE, C.J.; and GARDNER, J.

DELIVERED: October 22, 2009




   1
       … See Tex. R. App. P. 47.4.
   2
   … To the extent relator asks for relief other than a ruling on the motion to
compel, that relief is denied.